Citation Nr: 0844037	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  05-33 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to May 1969.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for diabetes mellitus and assigned an initial 20 percent 
rating.  The veteran filed a timely appeal with respect to 
that rating.


FINDING OF FACT

Throughout the appeal, the veteran's diabetes mellitus 
requires insulin, oral hypoglycemic agents and a restricted 
diet, but does not require regulation of activities.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 
percent for diabetes mellitus, have not been met at anytime 
throughout the appeal.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159 
(b), 3.321(b) (1), 4.1-4.14,  4.119, Diagnostic Code 7913 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  In 
November 2001, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required for the 
initial claim of service connection for diabetes mellitus.  
Service connection was subsequently granted, and the veteran 
appealed the initial 20 percent rating assigned March 2002.  
In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The appellant bears the burden of demonstrating any prejudice 
from defective (or nonexistent) notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  That burden has not been met in this case.  Neither 
the veteran nor his representative alleges such prejudice in 
this case.  Therefore, no further notice is needed.  
Regardless, in a letter dated in March 2006, the AOJ notified 
the veteran of the process by which disability ratings and 
effective dates are determined.  The veteran was given the 
opportunity to submit additional information.  The claim 
subsequently was readjudicated in the June 2007 supplemental 
statement of the case.  The veteran has been adequately 
notified of the information and evidence necessary to 
substantiate his claim for a higher rating.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated and a medical opinion has been sought in 
conjunction with his claim.  The duty to assist has been 
fulfilled.

Disability Evaluation

The veteran seeks a higher disability evaluation for his 
service-connected diabetes mellitus.  Such evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  In view 
of the number of atypical instances, it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21.  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code (DC), the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Particularly, in appeals 
such as this that concern the assignment of an initial 
rating, the level of disability from the grant of service 
connection forward will be examined.  Higher evaluations for 
separate periods are available based on the facts found 
during the appeal period to account for any fluctuation in 
severity.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Service connection has been established for diabetes 
mellitus, effective May 2001. The RO assigned an initial 20 
percent disability rating under 38 C.F.R. § 4.119, DC 7913.

Pursuant to DC 7913, a rating of 40 percent is assigned for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  A 60 percent evaluation is for 
when diabetes mellitus requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year, or twice a month visits to a diabetic care 
provider, plus complications that would not be compensable if 
separately evaluated.  A 100 percent evaluation requires more 
than one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least 3 hospitalizations 
per year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or 
complications that would be compensable if separately 
evaluated.  38 C.F.R. 
§ 4.119, DC 7913 (2008).

Service connection has been established for peripheral 
neuropathy, coronary artery disease, erectile dysfunction, 
and diabetic retinopathy, as secondary to the diabetes 
mellitus, and these disabilities have been separately rated.  
As such, these disabilities may not be considered in the 
evaluation of the service-connected diabetes mellitus.  38 
C.F.R. § 4.14; see also 38 C.F.R. § 4.120, DC 7913, Note (1).

The medical evidence of record shows that the veteran was 
first diagnosed as a diabetic in 1980 or 1981, and required 
insulin for control of his blood glucose levels.  He was also 
placed on a restricted diet.  Due to his poor control of his 
blood glucose, he eventually began taking oral medications, 
along with insulin and his diet restrictions.  He was 
instructed to exercise as tolerated.  

The veteran was afforded a VA examination in December 2004.  
At that time, the examiner noted the veteran's 20 year 
history with diabetes, and that he used insulin and oral 
hypoglycemic agents.  The examiner did not address whether 
the veteran required regulation of activities.  However, he 
noted the veteran did a lot of walking on his job as a baker.  
Thus, it may be inferred that the veteran was not required to   
regulate his activities prior to his December 2004 VA 
examination.    

The veteran was re-evaluated at the VA Medical Center in 
Birmingham in February 2005.  He was noted to have poor 
control of his diabetes, and that he required high doses of 
insulin daily.  The veteran denied hospitalizations for 
ketoacidosis or hypoglycemic reactions.  Again, there was no 
requirement for regulation of activities mentioned during 
examination.

The veteran's private medical records were reviewed from 
April 1985 to December 2004.  Throughout the veteran's 
treatment history, his diabetes was controlled with insulin, 
oral hypoglycemic agents and a restricted diet.  At no time 
did his records reflect a restriction on activities.  In 
fact, the veteran was encouraged to exercise as tolerated for 
weight loss. 

VA afforded the veteran an additional examination in May 
2006.  The examiner was asked to address whether the 
veteran's diabetes mellitus required him to regulate his 
activities and to follow a restricted diet at anytime, since 
the previous examinations had failed to discuss these 
matters.  The examiner noted the veteran had been on a 
restricted diet since being diagnosed with diabetes mellitus 
in the 1980s, and that he does not have restriction on his 
activities.  Thus, the RO in assigning an initial 20 percent 
rating has applied the rating schedule accurately, and there 
is no basis for assignment of a higher evaluation.

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).   However, the record does not support the assignment 
of different percentage evaluations during the time period on 
appeal.  There were no distinct periods of time during which 
the veteran's disability was compensable.  He is accordingly 
not entitled to receive a "staged" rating.  Hart, supra.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2001).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his diabetes mellitus, 
and there is no objective evidence of marked interference 
with employment.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  See VAOPGCPREC 6-96.

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 20 percent for diabetes 
mellitus is denied.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


